Citation Nr: 0947331	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-00 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for spondylolisthesis at L4-5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina, which granted service 
connection for spondylolisthesis at L4-5 with a 20 percent 
disability evaluation, effective from December 11, 2000.

The Veteran testified at an RO hearing held in February 2006.  
A transcript of the hearing is of record.  The Veteran also 
testified before the undersigned in February 2007.  A 
transcript of that hearing is associated with the claims 
folder.  

The Board remanded this appeal for additional development in 
August 2007.  In its remand, the Board referred a claim for a 
total disability rating based on individual unemployability 
(TDIU).  It is not clear whether the RO has adjudicated this 
claim yet.  The Veteran has continued to submit evidence 
indicating that he is unable to work due to his service 
connected disabilities.  Moreover, the Board's decision to 
grant an increase in the rating for the spondylolisthesis at 
L4-5 has rendered him eligible for a TDIU on a schedular 
basis.  Consequently, the claim for a TDIU is again referred 
to the RO for appropriate action.


FINDING OF FACT

Throughout the course of the appeal, spondylolisthesis at L4-
5 has been manifested by persistent symptoms compatible with 
sciatic neuropathy; limitation of motion that was no more 
than moderate; forward flexion not approximating 30 degrees 
or less, even with consideration of DeLuca factors; and 
without evidence of ankylosis or incapacitating episodes 
requiring bedrest prescribed by a physician. 




CONCLUSION OF LAW

The criteria for a rating of 60 percent, but not higher, for 
spondylolisthesis at L4-5 are met.  38 U.S.C.A. § 1155, 5107; 
38 C.F.R. § 4.71a, 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.14, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 
and 2003); 5235-5243 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The instant appeal arises from the evaluation assigned after 
the initial grant of service connection.  The court's have 
held that were the underlying claim for service connection 
has been granted and there is disagreement as to downstream 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The issue here arises from the Veteran's 
disagreement with the initial evaluation assigned concurrent 
with the grant of service connection.  In consideration of 
Hartman and Dunlap, further VCAA notice is not required in 
this case.

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  There has been no allegation of prejudice by the 
Veteran or his representative in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records; VA and private post-service treatment records, and 
VA examination reports.  

A portion of the August 2007 remand was to obtain treatment 
records located at the Medical University of South Carolina 
(MUSC).  Records from with MUSC are not associated with the 
claims folder.  However, in a September 2007 statement, the 
Veteran explained that no such records of treatment existed 
as he had mistaken VA providers for MUSC providers.  He also 
indicated that he had contacted other private physicians who 
had treated his back disability over the years, but was 
informed that these records had been destroyed.  

By ruling in October 2009, the record was held open for an 
additional period of 14 days for the submission of additional 
evidence and/or argument.  The Veteran did not submit further 
evidence within the time period allowed.  He has not 
identified any other outstanding records for VA to obtain 
that are relevant to the claim and the Board is likewise 
unaware of such.  VA has fulfilled its duty to obtain all 
relevant evidence with respect to the issue on appeal.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which a veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, there has not been a material 
change in the disability level and a uniform rating is 
warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

VA changed the rating criteria for back disabilities twice 
during the course of this appeal.  A new law or regulation 
applies, if at all, only to the period beginning with the 
effective date of the new law or regulation.  Kuzma v.  
Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. § 
5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33422 (2000).

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations."  Princess Cruises v. United States, 
397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule 
or regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147, 
1156 (Fed. Cir. 2008).  

Under Diagnostic Code (DC) 5285 in effect prior to September 
26, 2003, vertebral fractures were evaluated as 100 percent 
disabling when manifested by cord involvement with the 
veteran bedridden and requiring long leg braces.  A 60 
percent rating was provided when there was no cord 
involvement but there was abnormal mobility requiring a neck 
brace (jury mast).  In other cases the disability was to be 
rated on the basis of limitation of motion or muscle spasm 
with an additional 10 percent for a demonstrable deformity of 
a vertebral body to be added to the evaluation of the 
veteran's disability.  38 C.F.R. § 4.71a, DC 5285 (2003).

Under the provisions of DC 5292, in effect before 
September 26, 2003, a 10 percent rating is warranted for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is assigned for moderate limitation of 
motion of the lumbar spine.  The highest rating allowable 
pursuant to this diagnostic code, 40 percent, will be awarded 
upon evidence of severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, DC 5292 (2003).  

Under DC 5295, in effect before September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation when 
manifested by slight subjective symptoms only.  A 10 percent 
rating is assigned when there is characteristic pain on 
motion.  A 20 percent evaluation requires evidence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  The highest 
rating allowable under this diagnostic code, 40 percent, will 
be awarded with evidence of a listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
DC 5295 (2003).  

Under the criteria for rating IVDS in effect prior to 
September 23, 2002, mild IVDS warrants a 10 percent rating, 
while a 20 percent rating is warranted for moderate IVDS with 
recurring attacks.  Severe intervertebral disc syndrome with 
recurring attacks and intermittent relief warranted a 40 
percent evaluation.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (2002).

Under the interim revised criteria of DC 5293, effective 
September 23, 2002, IVDS is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.26 (combined rating tables) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, which ever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (effective September 
23, 2002).

Note 1 provides that for the purposes of evaluations under DC 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.  Note 2 provides that 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurological disabilities are to be evaluated separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  Id.

Under the revised criteria effective September 26, 2003, back 
disabilities other than IVDS are evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below). 38 C.F.R. § 4.71a, DCs 5235-5242.  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, DC 
5243 (2003).

Under the general formula for rating diseases and injuries of 
the spine, effective September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings will apply.  

A 10 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent evaluation is not available for limited motion 
or favorable ankylosis of the lumbar spine.  

A 40 percent rating requires forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine is evaluated as 
50 percent disabling, and unfavorable ankylosis of the entire 
spine is evaluated as 100 percent disabling.

For IVDS manifested by incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
60 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, a 40 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months, a 20 percent evaluation is 
warranted.  Note one states that an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  See 38 C.F.R. § 
4.71a, DC 5243 (2009).

Under both the old and new criteria, VA is required to apply 
the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment.  The Court has instructed that in 
applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry is not to be limited 
to muscles or nerves.  These determinations are, if feasible, 
be expressed in terms of the degree of additional range-of- 
motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  These provisions are not, 
however, for consideration where the veteran is in receipt of 
the highest rating based on limitation of motion and a higher 
rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 
80, 84-5 (1997).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2009).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2009).  When the involvement of the nerve is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (2009).

There are potentially several applicable codes for rating 
neurological impairment of the radicular group.  DC 8510 
pertains to impairment of the upper radicular group (the 
fifth and sixth cervicals); DC 8511 pertains to impairment of 
the middle radicular group; DC 8512 pertains to impairment of 
the lower radicular group; and DC 8513 pertains to impairment 
of all radicular groups.  A 20 percent rating is available 
for mild incomplete paralysis of the minor extremity, and a 
30 percent rating is available for moderate incomplete 
paralysis of the minor extremity regardless of which code is 
used.  38 C.F.R. § 4.124a, Diagnostic Codes (DCs) 8510-8513 
(2009).

The applicable code for rating neurological impairment of the 
sciatic nerve is DC 8520.  Under this code, complete 
paralysis of the sciatic nerve warrants an 80 percent 
evaluation; with complete paralysis of the sciatic nerve, the 
foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  Incomplete paralysis of the 
sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, DC 8520 (2009).

The RO has considered and notified the Veteran of both the 
old and the new versions of the rating criteria set forth in 
Diagnostic Code 5292 (2003) and Diagnostic Codes 5237 and 
5242 (2009).  He was not afforded with notice of Diagnostic 
Codes 5293 and 5295 (in effect both prior to, and after 
September 23, 2002), nor do these codes appear to have been 
considered by the RO.  However, in light of the Board's 
following decision to grant the maximum rating under the 
former Diagnostic Code 5293, (which it notes is equivalent to 
the maximum rating available under revised Diagnostic Code 
5243, and is higher than the maximum rating available under 
the old version of Diagnostic Code 5295) there is no 
prejudice to the Veteran in terms of lack of notice on these 
particular regulatory provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


Factual Background

The Veteran initially injured his back when he fell from a 
hovering helicopter in the summer of 1968, during his combat 
service in Vietnam.  Beginning in May 1969 and continuing 
from 1977 forward, he continuously complained of and sought 
treatment for low back pain.  VA medical records reflect that 
he is status post a 1986 laminectomy, L4-L5 for complaints of 
sciatica in his right leg at that time.

VA medical records from 1999 forward reveal ongoing 
complaints of chronic low back pain, with sciatica to the 
bilateral lower extremities.  A June 1999 treatment note 
shows the Veteran complained of pain in his back and left 
anterior leg that worsened on ambulation.  He also noted left 
buttock numbness.  He was diagnosed with spondylolisthesis of 
L4-L5 and was placed on Percocet and MS Contin for 
breakthrough pain.  The Veteran initially reported adequate 
pain relief with this medication combination.  A June 2000 
treatment note shows the Veteran was able to walk unassisted 
with a normal gait, although he carried a cane for assistance 
with stairs.  An August 2000 MRI study indicated clear 
entrapment of the left L4 nerve root.  The L5-S1 disk was 
rudimentary; there was Grade II spondylolysis of L4 on L5; 
and at L3-4 there was disc bulging and facet arthrosis, left 
greater than right.

At an April 2001 VA examination, the examiner noted the 
Veteran's medical history included a lumbar spinal fusion and 
chronic use of morphine, MS Contin, Percocet, and Valium 
since that surgery.  The examiner noted that a July 2000 X-
ray showed no change in the spondylolysis; and a new 
spondylolisthesis, without evidence of spondylolysis, at L3-
L4 was likely secondary to facet atrophy at that location.  
Currently, the Veteran used a back brace, cane, and special 
orthopedic shoes, and ambulated with a staggering gait.  He 
reported severe chronic back pain that prevented prolonged 
standing.  The severe chronic back pain radiated to both of 
his buttocks, but not down to his legs.  On physical 
examination, range of lumbar spine motion consisted of 
flexion from 0 to 50 degrees; extension from 0 to 20 degrees; 
lateral bending from 0 to 20 degrees each side, with no 
spasm.  DeLuca factors were not included in the range of 
motion testing results.  The diagnosis was spondylolisthesis 
of L4-L5.

March 2003 MRI results included a scar at the L4-5 disk, with 
Grade 2 anterolisthesis, no recurrent disk seen; and 
bilateral moderate neural foraminal stenosis at the L3-4 
level.  An October 2003 VA consultation note from the 
anesthesia pain department, shows concern over the Veteran's 
use of narcotic medication and his request for even stronger 
medication.  A clinician noted that the Veteran had been on 
escalating does of narcotics since 1999, but that his 
providers felt this was unnecessary.  The clinician also 
indicated that past procedures had yielded no improvement and 
the Veteran's currently reported level of pain was out of 
proportion to his current treatment response and to his 
demeanor exhibited during the evaluation.  

A July 2004 treatment note shows the Veteran continued to 
report chronic low back pain with radiation of pain into his 
buttocks and hips.  On observation, he had limitation of 
motion with extension, rotation and flexion, but specific 
degrees of movement were not noted.  Bilateral lateral 
rotation was within normal limits.  Strength in the bilateral 
lower extremities (for hip flexion, quads, and hamstrings) 
was 4+/5.  Dorsiflexion was 5/5 on the right and 4/5 on the 
left.  Strength in the extensor hallucis longus was 5/5.  
Sensation and reflexes were intact in both lower extremities.  
On neurological examination in October 2004, strength, bulk, 
and tome were normal.  Deep tendon reflexes were 2+ and 
symmetrical throughout.  Plantar reflexes were plantar.  
Sensory was intact to palpation, light touch, vibration, and 
propioception.  Romberg was normal.  Gait and tandem walking 
were normal.  An October 2004 treatment note shows the 
Veteran's gait was normal.  He was observed to sit and rise 
from his chair without difficulty.  His motions did not 
appear overly guarded or restricted.  In February 2005, the 
Veteran reported that he had been intermittently self-
imposing several days of bed rest for the past couple of 
years to manage his chronic pain.  

The Veteran was afforded another VA examination in August 
2005, at which time he reported constant low back pain, for 
which he took morphine on a daily basis with significant 
relief.  He reported flare-up of back pain nearly every two 
to three hours that resulted, in his estimate, a 50 percent 
decrease of mobility for two days.  On physical examination, 
range of motion was demonstrated as 75 degrees of flexion, 15 
degrees of extension, 20 degrees of lateral bending to the 
right and 30 degrees to the left, and 45 degrees of lateral 
rotation in each direction.  Objectively, there was no pain 
or flare-up on range of motion testing.  There also was no 
additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance on repetitive use; however, 
the Veteran contended that without use of morphine his range 
of motion would be significantly limited due to pain.  Tendon 
reflexes were normal at the knees and ankles.  Lower 
extremity strength and sensory responses were normal.  
Straight leg testing was negative in sitting and supine 
positions.  The examiner diagnosed lumbar spondylolisthesis 
with chronic pain, with normal posture and gait without the 
use of assistive devices.

X-rays showed postoperative changes at L4 and L5, with grade 
two anterolisthesis of L4 on L5.  The examiner stated that 
there was no pain on range of motion testing or additional 
limitation by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  However, the Veteran indicated 
that the morphine he took for pain improved his mobility and 
that without such medication; his pain would significantly 
decrease his range of motion measurements.  

A February 2006 VA clinical record shows that morphine was no 
longer helping relieve the Veteran's back pain.  An April 
2006 consultation note from the anesthesia pain department 
reflects concern over the Veteran's use of narcotic 
medication.  In August 2006, the Veteran's primary care 
physician indicated that his plan was to taper the Veteran of 
all narcotics as quickly as possible, in light of his known 
history of substance abuse.  An August 2006 clinic note shows 
that the Veteran reported right sciatica that waxed and 
waned.  He denied bowel or urinary incontinence.  A September 
2006 MRI showed no significant interval change in findings of 
degenerative disc and facet disease at L4-5, and 
postoperative changes at L5-S1, or in L5 spondylolysis with 
spondylolisthesis.  

In February 2006, the Veteran testified that he was taking a 
staggering amount of morphine.  He also indicated that 
although he was able to drive, it was uncomfortable.  He 
stated he had recently driven himself to Iowa over a two-day 
period.  He also testified that he had recently taken a 
cruise to Bahamas, but was miserable.  The Veteran also 
reported use of a walking stick for assistance getting out of 
bed or doing things around the house; he did not use it in 
public.  He also used a back brace to prevent inadvertent 
bending, with some benefit.

In February 2007, the Veteran testified that although he 
continued to take morphine for pain management, it no longer 
eliminated his pain.  He also stated that he had bilateral 
radiating leg pain and muscle spasms in his back.  

In August 2007, the Veteran's claim was remanded so that a 
new VA examination could be provided to assess the current 
severity of the spondylolisthesis, L4-5.  

The Veteran underwent a VA examination in May 2009.  At the 
outset, the examiner stated the Veteran's claims file had 
been reviewed.  He noted that a CT scan from March 2009 
showed grade 2 anterolisthesis at L4-L5 with osseous fusion 
that is limited, and neuroforaminal narrowing at L4-L5, also 
a grade 1 anterolisthesis at L3-L4 with degenerative disk 
disease, also status post laminectomy at L5.  He further 
noted that the Veteran was offered a surgery for fusion of 
L3-L5 in March 2009, but declined.  

The Veteran reported chronic pain across his lower back, with 
radiation into both hips and the right leg down to the middle 
thigh and posterior calf and posterior ankle, without any 
numbness or weakness.  He also denied bowel or bladder 
dysfunction, but reported difficulty with getting an 
erection.  The Veteran reported use of a back brace as well 
as a walking stick for stairs, with relief.  He also took 
various medications with relief.  He denied physician-
directed bed rest over the last 12 months, but indicated that 
some activities of daily living were restricted.  He also 
reported momentary flare-ups of pain with wrong movement.
  
On physical examination, the Veteran was noted to have a 
limp.  Examination of the spine revealed a well-healed 11 cm 
x 0.2 cm surgical scar that was flat, fixed, non-tender and 
of normal color.  Flattening of the lumbosacral spine was 
also noted.  Bilateral palpable spasm with tenderness was 
also present.  Range of motion included right and left 
lateral bending from 0 to 20 degrees, extension from 0 to 30 
degrees, flexion from 0 to 65 degrees, and right and left 
rotation from 0 to 20 degrees.  Pain was present on all 
ranges of motion.  With repetitive testing, there was no 
diminution, and no DeLuca factors were present.  There was 
positive bilateral straight leg raising.  Deep tendon 
reflexes were 2+ bilaterally and symmetrically in the knees 
and ankles.  Mild atrophy was present in the lower extremity; 
decreased sensation was present also.  

The examiner's clinical impression was lumbar 
spondylolisthesis, status post surgery some 22 years ago, 
with continued radicular pain.  He stated that with the 
exception of flattening, there was no other abnormality of 
the spine on gross examination.  He also indicated that the 
Veteran does have radicular symptoms which indicate that he 
has a nerve compression, if not nerve injury; but there was 
no paralysis of any nerves.  In addition, none of the 
affected nerves involved any bodily functions.  In a further 
addendum, the examiner reiterated that all of the joints had 
no additional limitations from pain, fatigue, weakness, or 
lack of endurance following repetitive use.  All of the noted 
scars were non-tender, flat, normal in color, mobile and 
without functional impact, and without evidence of induration 
or skin breakdown except as noted.


Analysis

As indicated, a 60 percent rating is allowed under the oldest 
version of Diagnostic Code 5293 where there is pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc, with little intermittent relief.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  Throughout the entire 
claims period, the Veteran has consistently reported severe 
back pain with radiation of pain into his bilateral lower 
extremities.  The clinical evidence confirms his long-
standing complaints of radiculopathy and shows that his 
complaints have been found to be consistent with sciatic 
neuropathy due to nerve entrapment and nerve compression.  

The Board is aware that demonstrable muscle spasm on range of 
motion testing was not demonstrated until the May 2009 VA 
examination, and is also aware that there has been not ever 
been any objective evidence of absent ankle jerk.  
Nonetheless, the cumulative record reflects "other 
neurological findings appropriate to the site of the diseased 
discs" as provided for in the rating criteria.  These 
"other neurological findings" include the August 2000 MRI 
report showing clear entrapment of the left L4 nerve root; 
the July 2004 treatment note showing decreased strength in 
the bilateral lower extremities; and the March 2009 VA 
examination report positive bilateral straight leg raising, 
mild atrophy and decreased sensation in the bilateral lower 
extremities.  In addition, the Board finds that the Veteran's 
noted long-term use of prescription narcotics since 1999 with 
only limited relief further suggests that the intervertebral 
disc disease with persistent back pain and sciatic symptoms 
more closely approximate pronounced severity.  Based on the 
cumulative record, and resolving all doubt in the Veteran's 
favor, the Board finds that he meets the criteria for a 60 
percent rating under the oldest version of Diagnostic Code 
5293. 

With the Board's assignment of a 60 percent rating under 
Diagnostic Code 5293, the Veteran is receiving the maximum 
rating possible under former Diagnostic Codes 5292, and 5295 
for limitation of motion, lumbosacral strain, and 
intervertebral disc syndrome.  

A rating of 100 percent is available under both the former 
and current rating criteria for unfavorable ankylosis of 
spine.  In this case, however, the medical evidence 
demonstrates that the Veteran retains some useful motion of 
the low back and does not have unfavorable ankylosis.  Even 
with consideration of additional functional impairment due to 
the DeLuca factor, a higher rating is not warranted under 
Diagnostic Code 5286 (2003) or Diagnostic Codes 5235-5242 
(2009) based on limitation of motion and ankylosis.  

The Veteran's most severe limitation of motion was noted 
during March 2001 VA examination when range of motion 
measurements, with pain, showed that flexion was to 50 
degrees, extension to 20 degrees, and left and right lateral 
flexion to 20 degrees, bilaterally.  The examiner failed to 
address the DeLuca criteria though.  Similar findings were 
demonstrated at the March 2009 examination, with flexion 
limited to 65 degrees, extension limited to 30 degrees, left 
and right lateral flexion limited to 20 degrees bilaterally, 
and left and right lateral rotation limited to 20 degrees 
bilaterally.  The March 2009 VA examiner concluded that were 
no objective findings of fatigue or further restricted 
movement secondary to pain, weakness, lack of endurance or 
incoordination.  Thus, while the Veteran's disability clearly 
manifests with limitation of motion, even on repetitive 
movement and flare-up, he retains some useful motion of his 
spine.  The record contains no other findings indicative of 
ankylosis.  Therefore, an increased rating is not warranted 
under Diagnostic Code 5286 (2003) or Diagnostic Codes 5235-
5242 (2009) based on limitation of motion and ankylosis.  

Although the Veteran has described occasional incapacitating 
attack and self-imposed periodic bed rest, there is no 
evidence or claim of physician-prescribed bed rest.  More 
importantly, a rating higher than 60 percent is not available 
under Diagnostic Codes 5293 (2003) or 5243 (2009).  The Board 
has considered the doctrine of reasonable doubt in reaching 
the decision to grant a 60 percent rating, and no higher, in 
this decision.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21. 


Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three- 
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: 

(1) the established schedular criteria must be 
inadequate to describe the severity and symptoms of the 
claimant's disability; 

(2) the case must present other indicia of an 
exceptional or unusual disability picture, such as 
marked interference with employment or frequent periods 
of hospitalization; and 

(3) the award of an extra-schedular disability rating 
must be in the interest of justice.  

See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009).  

The rating criteria reasonably contemplate the Veteran's 
disability.  The spondylolisthesis at L4-5 is manifested by 
symptoms such as severe chronic pain, limited motion and 
symptoms appropriate to the site of the diseased disc.  These 
manifestations are contemplated in the assigned rating 
criteria.  

The Veteran has not been frequently hospitalized for his back 
disability, and there is no indication that the symptoms of 
his disabilities have otherwise rendered impractical the 
application of the regular schedular standards- the Board 
finds that referral for consideration of an extraschedular 
evaluation for the back disability is not warranted at this 
time.  

As previously noted, Board has referred the Veteran's claim 
for TDIU to the RO for adjudication


ORDER

A 60 percent disability rating for spondylolisthesis at L4-5 
is granted, subject to the law and regulations governing the 
payment of monetary benefits. 



____________________________________________
J. Connolly
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


